

Exhibit C
TERMINATION LETTER


May 5, 2015


Mr. Delbert Humenik
2200 W. Airfield Drive
P.O. Box 619810
DFW Airport, TX 75261




Dear Del:

Please find attached a description of the payments and benefits that are due to
you upon the termination of your employment with the company. These amounts and
the timing of such payments are subject to the terms and conditions of their
respective plans and your Separation Agreement and Release.


Amounts payable to you may be subject to Section 409A of the Internal Revenue
Code of 1986, as amended (“409A”), including, but not limited to, the cash
severance and other benefits described in the materials included here. Any
payments found to be subject to 409A must be delayed until a date that is at
least six (6) months later than your last day worked at the company. Failure to
comply with the delayed payment requirement may result in the imposition of an
additional 20% tax applied to amounts subject to 409A, in addition to your
ordinary, applicable employment and income taxes. You would be solely
responsible for the payment of any taxes arising under 409A.


As you know, benefits that are offered pursuant to the Dex Media, Inc. Severance
Plan - Executive Vice Presidents and Above are subject to your proper execution
of the Separation Agreement and Release.
 



Sincerely,


/s/ Debra M. Ryan


Debra M. Ryan
EVP, Human Resources

  
2200 West Airfield Dr., TX 29, P.O. Box 619810, D/FW Airport, TX 75261,
DexMedia.com

